Exhibit 10.58

 

THIRD AMENDMENT TO
LOAN AND SECURITY AGREEMENT
WITH WAIVER

 

DATED AS OF MARCH 3, 2011

 

Reference is made to that certain LOAN AND SECURITY AGREEMENT dated as of
October 28, 2009 (the “Loan and Security Agreement”), by and between PRIMORIS
SERVICES CORPORATION, a Delaware corporation (the “Borrower”), which has its
chief executive office located at 2100 McKinney Avenue, Suite 1500, Dallas,
Texas 75201, and THE PRIVATEBANK AND TRUST COMPANY, (the “Bank”), whose address
is 120 South LaSalle Street, Chicago, Illinois 60603. All capitalized terms used
herein without definition shall have the same meanings herein as those terms
have been defined in the Loan and Security Agreement.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower and Bank hereby agree to amend the
Loan and Security Agreement as follows:

 

SECTION A.     AMENDMENT

 

1.        The definition of “Guarantor” and “Guaranties” in Section 1.1
Definitions is hereby deleted and the following is inserted therefor:

 

“Guarantor” and “Guaranties” shall mean, respectively, each of and collectively,
the following Persons: ARB, Inc.; ARB Structures, Inc.; Cardinal
Contractors, Inc.; Cardinal Mechanical, Inc.; James Construction Group, LLC;
Juniper Rock Corporation; OnQuest, Inc.; Rockford Corporation; Stellaris, LLC;
and any other Person signing a Guaranty.

 

2.        The following definition is added, in proper alphabetical order, to
Section 1.1 Definitions:

 

“Net Capital Expenditures” shall mean gross Capital Expenditures less sales
proceeds of plant, property and equipment.

 

3.        Section 10.4 Capital Expenditure Limitations is hereby deleted in its
entirety and replaced with the following:

 

10.4     Net Capital Expenditure Limitations. On a rolling four quarter basis
and as of the end of each of its fiscal quarters, the Borrower shall not incur
Net Capital Expenditures in an amount greater than Twenty Million and 00/100
Dollars ($20,000,000) in the aggregate.

 

4.        The address of the Borrower in Section 13.17 Notices is hereby deleted
and replaced with the following address:

 

2100 McKinney Avenue, Suite 1500, Dallas, Texas 75201

 

--------------------------------------------------------------------------------


 

SECTION B.     WAIVER

 

1.        The Bank hereby waives the Event of Default resulting from violation
of the financial covenant as of December 31, 2010 with regard to the Capital
Expenditure Limitations set forth in the prior Section 10.4 Capital Expenditure
Limitations.

 

2.        The Bank hereby waives the Event of Default resulting from the
violation of the affirmative covenant set forth in Section 8.22 Nonperformance
concerning the failure of the Borrower to deliver Guaranties and Security
Agreements for its domestic subsidiaries, James Construction Group, LLC and
Rockford Corporation. As set forth in Section E Post-Closing Requirement below,
the Borrower shall deliver the Guaranties and Security Agreements of James
Construction Group, LLC and Rockford Corporation by March 31, 2011.

 

SECTION C.     NO OTHER CHANGE OF TERMS.

 

Except as amended by the foregoing, no other terms of the Loan and Security
Agreement are in any way changed in this Third Amendment to Loan and Security
Agreement with Waiver and the Loan and Security Agreement shall continue in full
force and effect in accordance with its original terms. Reference to this
specific Amendment need not be made in the Loan and Security Agreement, or any
other instrument or document executed in connection therewith, any reference in
any such items to the Loan and Security Agreement being sufficient to refer to
the Loan and Security Agreement as amended hereby.

 

SECTION D.     CONDITIONS OF AMENDMENT.

 

Notwithstanding any other provisions of this Third Amendment to Loan and
Security Agreement with Waiver, the Bank shall not be required to continue all
or any portion of the Loans if any of the following conditions shall have
occurred:

 

1.        Documents. The Borrower shall have failed to execute and deliver or
shall have failed to cause to have executed and delivered to Bank any of the
following Documents, all of which must be satisfactory to the Bank and the
Bank’s counsel in form, substance and execution:

 

(a)        Amendment.   Two copies of the Third Amendment to Loan and Security
Agreement with Waiver duly executed by the Borrower, as well as continued
satisfaction of all conditions set forth in the Loan and Security Agreement.

 

(b)        Acknowledgements and Reaffirmations of Guaranties and Security
Agreements.   Two copies of the Acknowledgements and Reaffirmations of
Guaranties and Security Agreements, of even date herewith, duly executed by the
Guarantors.

 

(c)        Review of Financial Information.   Satisfactory review by the Bank of
the Borrower’s audited historical and projected financial information.

 

(d)        Business Examination.   Satisfactory examination by the Bank of the
Borrower’s business.

 

(e)       Organizational and Authorization Documents. Copies of (i) Resolutions
of the board of directors of the Borrower approving and authorizing the
execution,

 

--------------------------------------------------------------------------------


 

delivery and performance of the Third Amendment to Loan and Security Agreement
with Waiver and any further extensions, renewals or modifications of the Loan
and Security Agreement; (ii) signature and incumbency certificates of the
officers of the Borrower, executing the Third Amendment to Loan and Security
Agreement with Waiver and certifying as to the Articles of Incorporation and
Bylaws, each of which the Borrower hereby certifies to be true and complete, and
in full force and effect without modification, it being understood that the Bank
may conclusively rely on each such document and certificate until formally
advised by the Borrower of any changes therein; (iii) a Good Standing
Certificate of the Borrower issued by the State of Delaware; and (iv) [Good
Standing Certificates and certificates of tax status, as applicable, of the
Guarantors issued by their respective states of incorporation or organization].

 

(f)       Additional Documents.   Such other certificates, financial statements,
schedules, resolutions, opinions of counsel and other documents which are
provided for hereunder or which the Bank shall require.

 

2.        Event of Default. The Borrower hereby represents to the Bank that no
Event of Default or Unmatured Event of Default or Material Adverse Effect has
occurred or is continuing.

 

3.        Representations, Warranties and Covenants. The Borrower hereby
represents to the Bank that as of the date hereof, the representations,
warranties and covenants set forth in the Loan and Security Agreement, as
amended to date, are and shall be and remain true and correct in all material
respects (except that the financial covenants shall be deemed to refer to the
most recent financial statements of the Borrower delivered to the Bank) and the
Borrower is in full compliance with all other terms and conditions of the Loan
and Security Agreement.

 

SECTION E.      POST-CLOSING REQUIREMENT.

 

The Borrower shall deliver to the Bank a Guaranty and Security Agreement each
for James Construction Group, LLC and Rockford Corporation, in form and
substance satisfactory to the Bank, by March 31, 2011.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

This Amendment may be executed in counterpart, and by facsimile and by the
different parties on different counterpart signature pages, which taken
together, shall constitute one and the same Agreement. This Amendment shall be
governed by internal laws of the State of Illinois.

 

Dated as of the date set forth above.

 

 

 

PRIMORIS SERVICES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

Name:

Peter J. Moerbeek

 

Title:

C.F.O.

 

 

 

 

 

 

 

Agreed and accepted:

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Steve Trepiccione

 

Name:

Steve Trepiccione

 

Title:

Managing Director

 

--------------------------------------------------------------------------------

 